DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s Amendment filed January 13, 2022 is acknowledged.

Response to Amendment
Claims 3, 7, 9-11, 13-20 have been amended.  
Claims 1-20 are pending and have been allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron Mace on March 4, 2022.

Please amend paragraph [0001] of the specification to read as follows:

.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claimed invention pertains to a method and system for automatic testing of transaction processing.  A testing system is provided including a first device and a second device located within near-field communication of each other.  The second device includes a point-of-sale application including automated script for reading a token associated with the first device.  The first device receives the token associated with the transaction.  The second device executes an automated script to automatically read the token from the first device and transmits the token to the transaction processing network.  The second device receives an authentication response code indicating authorization or denial of the transaction, and a processor receives the response code.  The processor determines that a wallet application or point of sale application is incompatible with the first device, second device, or transaction network based on the response code and provides an indication that the wallet application is incompatible.  
Based on prior art search results, the prior art deemed closest to the allowed claims is Pub. No. US 2011/0246363 to Stone.  Stone teaches near field communication and controlling a token.  However, Stone fails to teach or render obvious testing system with near-field communication and a response code for incompatible applications.

Dependent claims 2-10 and 12-20 are allowed for the same reasons indicated above for their independent claims 1 and 11 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693